     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET LEHRKIND, CSBN 314717
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8926
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Lehrkind@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                 FRESNO DIVISION
12
13                                                     )       Case No.: 1:18-CV-00938-SKO
     REGINA DE LA ROSA,                                )
14                                                     )       STIPULATION AND ORDER FOR A
                       Plaintiff,                      )
15                                                             FIRST EXTENSION OF TIME FOR
                                                       )
            vs.                                        )       DEFENDANT TO FILE HER
16   NANCY A. BERRYHILL,                               )       RESPONSIVE BRIEF
     Acting Commissioner of Social Security,           )
17                                                     )
                                                       )       (Doc. 15)
18                     Defendant.                      )
                                                       )
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record that the time for responding to Plaintiff’s Opening Brief be extended 30 days
22
     from April 4, 2019, to May 5, 2019. This is Defendant’s first request for an extension of time to
23
     respond to Plaintiff’s Opening Brief. There is good cause for this extension request because
24
     counsel for Defendant has workload issues that preclude filing the responsive brief by April 4,
25
     2019. Counsel for Defendant is a newly appointed Special Assistant United States attorney with
26
     the Office of General Counsel and her workload is reviewed by senior attorneys in this office.
27
     Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused by this
28


     Stip. & Order for Ext.; 1:18-cv-00938-SKO             1
 1   delay. The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
                                                       Respectfully submitted,
 4
 5   Dated: April 2, 2019                              /s_Steven Rosales___________
                                                       (*as authorized via email on April 2, 2019
 6                                                     STEVEN ROSALES
                                                       Attorney for Plaintiff
 7
 8
     Dated: April 2, 2019                              MCGREGOR W. SCOTT
 9                                                     United States Attorney
10                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
11                                                     Social Security Administration
12                                               By:   /s/ Margaret Lehrkind
13                                                     MARGARET T. LEHRKIND
                                                       Special Assistant U.S. Attorney
14
                                                       Attorneys for Defendant
15
16
17
                                                       ORDER
18
              The Court has reviewed the parties’ above stipulation (Doc. 15) and approves
19
     Defendant’s request for a 30-day extension of time to file her responsive brief. The Court
20
     GRANTS Defendant an extension until May 6, 2019, to file her responsive brief. All remaining
21
     deadlines in the Court’s scheduling order (Doc. 5), are extended accordingly.
22
23
     IT IS SO ORDERED.
24
25
     Dated:      April 4, 2019                                       /s/   Sheila K. Oberto         .
                                                              UNITED STATES MAGISTRATE JUDGE
26
27
28


     Stip. & Order for Ext.; 1:18-cv-00938-SKO            2
